DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wusatowksa-Sarnek et al. (US PGPUB 2018/0128284 A1).

Regarding claim 1, Wusatowksa-Sarnek et al. discloses a turbomachine (Abstract) comprising: a shroud (27); a rotor (20) rotatably supported within the shroud (Fig. 2, [0026]), the rotor including a first blade (26) and a second blade (28), the first blade having a blade tip (Fig. 5) oriented toward the shroud, the second blade having a second blade tip (Fig. 5) oriented toward the shroud; the first blade tip and the second blade tip respectively include a base (44, Fig. 4), and a first layer (44) layered over the base and disposed outward radially therefrom (Fig. 4); the second blade tip including an abrasive second layer (34) layered over the first layer of the second blade tip such that the first layer of the second blade tip is disposed radially between the base and the abrasive second layer of the second blade tip (Fig. 5, [0038]), the first layer of the first blade tip and the first layer of the second blade tip having a material hardness that is lower than that of the shroud (Current disclosure [0048] shows the first layer as a nickel 

Regarding claim 2, Wusatowksa-Sarnek et al. discloses all of claim 1 as above, wherein the first layer of the blade tip and the first layer of the second blade tip comprise a common material ([0037]).

Regarding claim 3, Wusatowksa-Sarnek et al. discloses all of claim 2 as above, wherein the common material is a nickel-based alloy ([0037]).

Regarding claim 4, Wusatowksa-Sarnek et al. discloses all of claim 1 as above, wherein the second layer includes a plurality of abrasive particles that are embedded within a matrix ([0037]).

Regarding claim 5, Wusatowksa-Sarnek et al. discloses all of claim 4 as above, wherein the matrix includes a nickel-based alloy ([0037]).

Regarding claim 6, Wusatowksa-Sarnek et al. discloses all of claim 4 as above, wherein the matrix and the first layer of the second blade tip is made from a common material ([0034]).

Regarding claim 7, Wusatowksa-Sarnek et al. discloses all a claim 4 as above, wherein the plurality of abrasive particles is coated with a coating for embedding in the matrix ([0037]).

Regarding claim 9, Wusatowksa-Sarnek et al. discloses all of claim 4 as above, wherein the abrasive particles comprise a cubic nitride material ([0048]).

Regard claim 10, Wusatowksa-Sarnek et al. discloses all of claim 1, wherein the rotor is supported for rotation about an axis (23) within the shroud; wherein the first blade defines a first blade radius measured from the axis to the first blade tip (Fig. 5); wherein the second blade defines a second blade radius measured from the axis to the second blade tip (Fig. 5); and wherein the second blade radius is greater than the first blade radius (R2 vs R1).

Regarding claim 11, Wusatowksa-Sarnek et al. discloses a method of operating a turbomachine (Abstract) comprising: providing a rotor (20) rotatably supported for rotation within a shroud (27, Fig. 2, [0026]), the rotor including a first blade (26) and a second blade (28), the first blade having a blade tip (Fig. 5) oriented toward the shroud, the second blade having a second blade tip (Fig. 5) oriented toward the shroud; the first blade tip and the second blade tip respectively include a base (44, Fig. 4), and a first layer (44) layered over the base and disposed outward radially therefrom (Fig. 4); the second blade tip including an abrasive second layer (34) layered over the first layer of the second blade tip such that the first layer of the second blade tip is disposed radially between the base and the abrasive second layer of the second blade tip (Fig. 5, [0038]), the first layer of the first blade tip and the first layer of the second 

Regarding claim 12, Wusatowksa-Sarnek et al. discloses all of claim 11, wherein rotating the rotor within the shroud in a grind ([0052]) operation includes performing a plurality of grind operation cycles in succession (green run or break-in conditions); and wherein, during different ones of the plurality of grind operation cycles, a rotation speed of the rotor relative to the shroud is increased and subsequently decrease ([0052], extreme flight envelope conditions).

Regarding claim 13, Wusatowksa-Sarnek et al. discloses all of claim 12 as above, wherein during different ones of the plurality of cycles at least one variable is different, the at least one variable chosen from a group consisting of maximum rotation speed of the rotor relative to the shroud; a hold time at which the rotor is maintained at the maximum rotational speed; and an acceleration of the rotor ([0052] describes at least 2 different cycles, green run or break-in conditions, extreme flight envelope, and implicitly steady state flight envelope conditions). 

Regarding claim 14, Wusatowksa-Sarnek et al. discloses all of claim 11 above, wherein providing the rotor includes providing the first layer of the blade tip and the first layer of the second blade tip with a common material ([0034]).

Regarding claim 15, Wusatowksa-Sarnek et al. discloses all of claim 14 above, wherein the common material is a nickel-based alloy ([0037]).

Regarding claim 16, Wusatowksa-Sarnek et al. discloses all of claim 11 above, wherein providing the rotor includes providing the second layer with a plurality of abrasive particles that are embedded within a matrix ([0037]).

Regarding claim 17, Wusatowksa-Sarnek et al. discloses all of claim 16 as above, wherein the matrix includes a nickel-based alloy ([0037]).

Regarding claim 18, Wusatowksa-Sarnek et al. discloses all of claim 16 as above, wherein the matrix and the first layer of the second blade tip is made from a common material ([0034]).

Regarding claim 19, Wusatowksa-Sarnek et al. discloses all of claim 16 as above, wherein the plurality of abrasive particles is coated with a coating for embedding within the matrix ([0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wusatowksa-Sarnek et al. in view of Wusatowksa-Sarnek (US PGPUB 2019/0136701 A1).

Regarding claim 8, Wusatowksa-Sarnek et al. discloses all of claim 7 as above.
However, Wusatowksa-Sarnek et al. does not teach or suggest that the coating includes titanium.
Wusatowksa-Sarnek (‘701) discloses using a layer of material (202) titanium nitride [0058] to coat a grit 118 (CBN in this case) with the purpose of preventing grain pull out [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wusatowksa-Sarnek et al. to have a titanium nitride coating as taught by Wusatowksa-Sarnek (‘701), as both references are in the same field of endeavor, and one of ordinary skill would appreciate that the titanium nitride coating would prevent grain pullout [0058].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wusatowksa-Sarnek et al. in view of Strock (US PGPUB 2016/0305257 A1).

Regarding claim 20, Wusatowksa-Sarnek et al. discloses a compressor section of a gas turbine engine comprising (Abstract, Fig. 1): a shroud (27); a rotor (20) rotatably supported within the shroud (Fig. 2, [0026]), the rotor including a plurality of first blades (26) and at least two second blades (28, [0044]) that are spaced equally about an axis of rotating of the rotor, the plurality of first blades respectively including a blade tip (Fig. 5) oriented toward the shroud, the at least two second blades respectively including a second blade tip (Fig. 5) oriented toward the shroud; the first blade tip and the second blade tip respectively include a base (44, Fig. 4), and a first layer (44) layered over the base and disposed outward radially therefrom (Fig. 4); the second blade tip including an abrasive second layer (34) layered over the first layer of the second blade tip such that the first layer of the second blade tip is disposed radially between the base and the abrasive second layer of the second blade tip (Fig. 5, [0038]), the first layer of the first blade tip and the first layer of the second blade tip having a material hardness that is lower than that of the shroud (Current disclosure [0048] shows the first layer as a nickel alloy; [0032] and [0034] disclose the first layer to also be Ti or Ni based alloy); the abrasive second layer having a lower thermal stability than the shroud and the first layer of the second blade tip ([0055] indicates that smearing of the materials is a possibility for the coating, and therefore must have a lower thermal stability than the shroud), the rotor configured to rotate within the shroud in a grind operation, and subsequently in a post grind operation ([0051]-[0052]), the abrasive second layer of the second blade tip, in the grind operation configured to contact and remove material from the shroud ([0051]-[0052]), and to wear away from the second blade tip, thereby revealing the first layer of the second blade tip for the post-grind operation ([0051]-[0052]); and the first layer of the first blade tip spaced 
However, Wusatowksa-Sarnek et al. does not explicitly teach or suggest that this rotor and blade configuration to be placed in the turbine section of a gas turbine engine.
Strock teaches abrasive tip blade manufacture methods that include multi-layer blade tips (Fig. 2A) that may be used on blade tips of fan blade stages, compressor blade stages, and turbine blade stages [0003]
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wusatowksa-Sarnek et al. by having the their blade tip system disposed on the tips of turbine blades as taught by Strock, as both references are in the same field of endeavor, and one of ordinary skill would appreciate that abrasive blade tips may be desired on the blade tips of fan blade stages, compressor blade stages, and turbine blade stages [0003].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7,510,370 B2 discloses a turbine blade tip and shroud clearance control coating system.
US PGPUB 2018/0216478 A1 discloses a wear resistant coating, method of manufacture thereof and articles comprising the same.
US PGPUB 2016/0333706 A1 discloses a masking method for producing a combination of blade tip hardfacing and erosion-protection coating.
US Patent 9,574,282 B2 discloses an abrasive thermal coating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745